DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 23, 2022, has been entered. All references to this application refer to the U.S. Patent Application Publication No. 2019/0278823 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-9 and 13-19 are pending in this case. Claims 1, 15, and 16 were amended. Claim 19 was added. Claims 1, 15, and 16 are the independent claims. Claims 1-9 and 13-19 are rejected.


Claim Objections
Claims 1, 15, and 16 are objected to because of the following informalities:  
The amended language introduced into the independent claims recites “wherein the content is a chat message as the notification is displayed with the content…” It is believed that the claims should recite “wherein the content is a chat message and the notification is displayed with the content…”
Appropriate corrections are required.



Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0005268 A1, filed by Yang et al., on June 30, 2009, and published on January 7, 2010 (hereinafter Yang), in view of U.S. Patent Application Publication No. 2009/0259693 A1, filed by O’Sullivan et al., on April 14, 2008, and published on October 15, 2009 (hereinafter O’Sullivan), further in view of U.S. Patent Application Publication No. 2008/0172738 A1, filed by Bates et al., on January 11, 2007, and published on July 17, 2008 (hereinafter Bates).
With respect to independent claim 1, Yang discloses an information processing apparatus comprising a processor configured to: 
Obtain a content sent by a sender to a receiver and displayed in a user interface of a chat service; Yang discloses an apparatus configured to obtain content sent by a sender to a receiver and displayed in a chat UI (see Yang, Fig. 5; see also, Yang, paragraphs 0003-0004 [users in a chat session can send files, resources, content, or pointers to be discussed within a chat interface during a chat session; when a sender submits the content, it is placed into the chat], 0018 [chat content can include URLs, URIs, URNs, etc.] and 0019 [the chat system intercepts the submitted content and may use the intercepted content as separators]).
Extract resource information indicating a resource included in the content; Yang discloses extracting the URL from the submitted content (see Yang, paragraphs 0018-0019, described supra).
Yang fails to expressly disclose the apparatus configured to link the content, a notification destination, and the extracted resource information.
	However, O’Sullivan teaches a preservation service that extracts a link from within the content and associates it with a destination (see O’Sullivan, paragraphs 0046 [describing the notification provided by linking the hyperlink, a destination (user), and the content] and 0057-0058 [when the resource is modified, a notification request is prepared, and content is scraped to find any hyperlinks associated with the changed, outdated, or broken hyperlink; the links can be found in email, word processing, presentation etc.]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang and O’Sullivan before him before the effective filing date of the claimed invention, to modify the apparatus of Yang to incorporate linking the extracted content and address to a destination address for transmission, as taught by O’Sullivan. One would have been motivated to make such a combination because this allows users to transmit updated information to specific destinations, as taught by O’Sullivan (see O’Sullivan, paragraph 0006 [“a method of preserving the state of network-accessible information comprises recognizing a reference to a uniform resource locator contained within an electronic file where the uniform resource locator provides an address for content to be preserved. The method further comprises obtaining a copy of at least a portion of the information associated with the recognized uniform resource locator defining relevant content for preservation. The method still further comprises identifying whether the relevant content addressed by the recognized uniform resource locator has changed since obtaining the copy of the relevant content and conveying an indication if a change has been detected to the relevant content addressed by the recognized uniform resource locator.”]).
	Yang, as modified by O’Sullivan, further teaches that apparatus configured to
Obtain a state of the resource indicated by the resource information and in a case where the obtained state satisfies a predetermined condition, transmits a notification to the notification destination linked with the resource information; Yang further teaches monitoring the state of the URL entered into the chat and, upon detecting a satisfied condition, transmits a notification within the chat interface to the transcript at the point of the detected condition (see Yang, Fig. 5; see also, Yang, paragraph 0016 [updated addresses can be synched and transmitted to participating users in the chat, recorded in the chat transcript, stored as metadata for later processing] and 0047-0048 [describing the GUI of Fig. 5, which shows a series of actions upon a determination that a URL resource in the chat has changed]).
Wherein the content is a chat message …; Yang further teaches the content containing the URL is a chat message (see Yang, paragraph 0018, described supra).
Yang and O’Sullivan fail to further teach the apparatus wherein the notification is displayed with the content in the user interface.
	However, Bates teaches presenting notifications of inaccessible hyperlinks within a chat interface next to the message that contains the inaccessible link (see Bates, paragraphs 0017 [electronic document containing the URL includes instant messages] and 0026 [a text box is displayed immediately adjacent to the hyperlink within the electronic document alerting the recipient of the issue]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, O’Sullivan, and Bates before him before the effective filing date of the claimed invention, to modify the apparatus of Yang, as modified by O’Sullivan, to incorporate presenting the notification within the chat interface near the message containing the incorrect link, as taught by Bates. One would have been motivated to make such a combination because this provides users with the necessary notification in association with the message that contains the broken link, as taught by Bates (see Bates, paragraph 0010 [“Therefore, there is a need for a method to detect misleading hyperlinks contained within electronic documents, such as email messages and instant messages. Also, there is a need to warn or protect the recipient of electronic documents from phishing scams that utilize misleading hyperlinks delivered to the recipient by email or instant messaging.”]).

With respect to dependent claim 2, Yang, as modified by O’Sullivan and Bates, teaches the apparatus according to claim 1, as described above.
	Yang further teaches wherein in a case where the resource information included in the content is changed, the processor updates the resource information linked with the content to the changed resource information.
	Yang further teaches that when the URL changes, the system updates the information linked with the content to the changed information (Yang, paragraphs 0016 and 0047-0048, described supra, claim 1).

With respect to dependent claim 3, Yang, as modified by O’Sullivan and Bates, teaches the apparatus according to claim 2, as described above.
	O’Sullivan further teaches wherein in a case where the resource information included in the content is changed, the processor transmits the changed resource information to the notification destination.
	O’Sullivan teaches that when a change is detected, an indication of the change is conveyed to a responsible party (see O’Sullivan, paragraphs 0062 [if the content is updated, the owner is notified], 0065 [changes can be detected in the content, particular content, or links embedded in the page], 0066 [if a user attempts to activate a hyperlink (e.g., from a browser, an email, a document, etc.), a check is made to see if changes have occurred, and if so, the user is notified of the changes], and 0069 [users can be proactively notified of URL changes without attempting to access the link]).

With respect to dependent claim 5, Yang, as modified by O’Sullivan and Bates, teaches the apparatus according to claim 1, as described above.
	Yang further teaches wherein the processor performs the linking as the content is obtained.
	Yang further teaches where the linking is performed when the content is obtained (see Yang, paragraphs 0003-0004 and 0018-0019, described supra, claim 1).

With respect to dependent claim 6, Yang, as modified by O’Sullivan and Bates, teaches the apparatus according to claim 5, as described above.
	O’Sullivan further teaches wherein the processor determines whether or not the resource is accessible according to the linking and in a case where the resource is not accessible, transmits the notification.
	O’Sullivan further teaches determining whether the link is accessible by comparing it to a reference link (see O’Sullivan, paragraphs 0057-0058 [when the resource is modified, a notification request is prepared, and content is scraped to find any hyperlinks associated with the changed, outdated, or broken hyperlink; the links can be found in email, word processing, presentation etc.]).

With respect to dependent claim 7, Yang, as modified by O’Sullivan and Bates, teaches the apparatus according to claim 1, as described above.
	O’Sullivan further teaches wherein the processor sets the notification destination as a notification destination determined according to a type of the content.
	O’Sullivan further teaches wherein the destination is determined based on the type of content of the resource (see O’Sullivan, paragraphs 0037 [receiving content includes web pages, emails, presentations, word processing, etc.] and 0046 [describing the notification provided by linking the URL, a destination (user), and the content]; see also, O’Sullivan, 0057-0058, described supra, claim 6).

With respect to dependent claim 13, Yang, as modified by O’Sullivan and Bates, teaches the apparatus according to claim 1, as described above.
	Yang and O’Sullivan further teach wherein the resource information is a uniform resource identifier or a uniform resource locator.
	Yang further teaches the resource is a URL (see Yang, paragraphs 0018-0019, described supra, claim 1).
	Additionally, O’Sullivan further teaches the resource is a URL (see O’Sullivan, Fig. 3-4; see also, O’Sullivan, paragraphs 0020-0022 [describing the resource as a URL identified in a file]).

With respect to dependent claim 14, Yang, as modified by O’Sullivan and Bates, teaches the apparatus according to claim 1, as described above.
	O’Sullivan further teaches wherein the processor determines whether or not the resource is accessible at a predetermined timing regardless of whether or not the resource is accessed from the notification destination; and in a case where the resource is not accessible, the processor transmits the notification to the notification destination.
	O’Sullivan further teaches that the URLs to be tested can be tested programmatically without user initialization, and if a change is detected, a notification to the interested party can be sent (see O’Sullivan, paragraphs 0036 [can be performed programmatically], 0041 [preservation service may be self-aware of updates, and may require no action until an update is to be implemented], and 0061 [describing Fig. 4]; see also, O’Sullivan, paragraph 0037, described supra, claim 7; see also, O’Sullivan, paragraphs 0057-0058, described supra, claim 6).

With respect to dependent claim 17, Yang, as modified by O’Sullivan and Bates, teaches the apparatus according to claim 1, as described above.
	Yang further teaches the apparatus wherein the content is sent as a message and the notification is displayed in a message form as a return message from the sender or the receiver to the content in the user interface.
	Yang further teaches that the separator of the notification is rendered inline in the UI based responsive to the user who sent it (see Yang, paragraphs 0047-0048, described supra, claim 1).

With respect to dependent claim 18, Yang, as modified by O’Sullivan and Bates, teaches the apparatus according to claim 17, as described above.
	O’Sullivan further teaches the apparatus wherein the notification is not sent in a case where the message including the resource information is deleted in the user interface before the predetermined condition is satisfied.
	O’Sullivan further teaches that if the resource is deleted prior to the condition being satisfied, no message is sent (see O’Sullivan, paragraphs 0036, 0041, and 0061, described supra, claim 14; see also, O’Sullivan, paragraph 0037, described supra, claim 7; see also, O’Sullivan, paragraphs 0057-0058, described supra, claim 6) 

With respect to dependent claim 19, Yang, as modified by O’Sullivan and Bates, teaches the apparatus according to claim 1, as described above.
	O’Sullivan and Bates further teaches the apparatus wherein the predetermined condition comprises the resource information no longer being accessible, and the notification indicates the resource information as inaccessible.
	O’Sullivan further teaches the condition comprising content no longer accessible (see O’Sullivan, paragraphs 0057-0058, described supra, claim 6).
	Additionally, Bates further teaches that the notification describes the triggering condition (see Bates, paragraph 0026, described supra, claim 1).

Independent claim 15 recites a non-transitory computer readable medium storing a program causing a computer to execute a process performed by the apparatus of independent claim 1. Accordingly, independent claim 15 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Independent claim 16 recites an information processing method comprising the process performed by the apparatus of independent claim 1. Accordingly, independent claim 16 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of O’Sullivan, further in view of Bates, further in view of U.S. Patent No. 6,601,066 B1, issued to Davis-Hall on July 29, 2003, and filed on December 17, 1999 (hereinafter Davis-Hall).

With respect to dependent claim 4, Yang, as modified by O’Sullivan and Bates, teaches the apparatus according to claim 2, as described above.
Yang, O’Sullivan, and Bates fail to further teach wherein the processor transmits the notification to a notification destination designated from an outside the system as the notification destination linked with the resource information.
	However, Davis-Hall teaches that the destination can be external to the system (see Davis-Hall, col. 4, lines 48-56 [describing how the error list of broken hyperlinks is emailed to a webmaster, which can be any email, including destinations external to the system]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, O’Sullivan, Bates, and Davis-Hall before him before the effective filing date of the claimed invention, to modify the apparatus of Yang, as modified by O’Sullivan and Bates, to incorporate sending notifications to destinations external to the system, as taught by Davis-Hall. One would have been motivated to make such a combination because this simplifies the process of verifying hyperlinks and determining the status of those hyperlinks and notifying the appropriate parties as to the status of the hyperlinks, as taught by Davis-Hall (see Davis-Hall, col. 3, lines 5-15 [“What is needed in the art is a method or system with which a webmaster can verify with ease and confidence that the content referenced by the web site's hyperlinks are retrievable. That is, a method or system for verifying that a hyperlink will not cause an error code to be returned to the user. Additionally, since webmasters will frequently not want the referenced content of their web site's hyperlinks to be altered even if the link is an active (not broken) link, a method for verifying that active links refer to content that is consistent with the webmaster's and the users' expectations and is needed in the art.”]).

With respect to dependent claim 9, Yang, as modified by O’Sullivan and Bates, teaches the apparatus according to claim 7, as described above.
Yang, O’Sullivan, and Bates fail to further teach wherein in a case where the content is a content to be accessed via a communication line, the processor sets an administrator of the content as the notification destination.
	However, Davis-Hall further teaches that when the content is to be accessed from a webserver over a network, the webmaster is set as the destination for notification (see Davis-Hall, col. 4, lines 48-56, described supra, claim 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, O’Sullivan, Bates, and Davis-Hall before him before the effective filing date of the claimed invention, to modify the apparatus of Yang, as modified by O’Sullivan and Bates, to incorporate sending notifications to destinations external to the system, as taught by Davis-Hall. One would have been motivated to make such a combination because this simplifies the process of verifying hyperlinks and determining the status of those hyperlinks and notifying the appropriate parties as to the status of the hyperlinks, as taught by Davis-Hall (see Davis-Hall, col. 3, lines 5-15, described supra, claim 4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of O’Sullivan, further in view of Bates, further in view of U.S. Patent No. 8,639,806 B2, issued to Gawor et al., on January 28, 2014, and filed on March 8, 2012 (hereinafter Gawor).

With respect to dependent claim 8, Yang, as modified by O’Sullivan and Bates, teaches the apparatus according to claim 7, as described above.
Yang, O’Sullivan, and Bates fail to further teach wherein in a case where the content is a content to be transmitted from a sender to a receiver, the processor sets the sender and the receiver as the notification destination.
	However, Gawor teaches transmitting notices of malfunctioning hyperlinks (or the restoration of malfunctioning hyperlinks) to multiple interested recipients based on class similarity or other grouping (see Gawor, col. 2, lines 35-47 [users can register with a Malfunctioning Link Registry Service to receive updates on malfunctioning or restored hyperlinks; includes sending notifications to all interested users who register, or are otherwise associated, with for a particular link], col. 3, lines 3-14 [users within a community can register a malfunctioning link and when notifications are triggered, receive notifications; can include people unaware of the registry or outside the community, but may have subscribed to the link], and col. 5, lines 6-23 [links are monitored, and as updates are made, notifications are transmitted to the interested parties by way of email, SMS, or displayable link indicators]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, O’Sullivan, Bates and Gawor before him before the effective filing date of the claimed invention, to modify the apparatus of Yang, as modified by O’Sullivan and Bates, to incorporate storing contact information for groups of users, as taught by Gawor, in order to generate lists of users to be notified in the event of error or restoration of a shared resource. One would have been motivated to make such a combination because this ensures that all interested parties are properly notified as to the status of the broken or restored hyperlinks, as taught by Gawor (see Gawor, col. 1, lines 10-23 [“Clicking on a link or pointer in a web browser may result in a "file not found" (404) error or some other 4xx-level or 5xx-level error. These errors generally indicate that there is something wrong with the link or pointer. However, the errors are not in and of themselves specific as to whether the link points to an old address or whether the server, to which the link points, has something wrong at the moment that access is sought, e.g., the server is overloaded or a file being requested from the server is corrupt. In this second example, the link itself is current, but the server to which the link points is having problems serving the pages at the moment access is sought. No additional information is provided by the error message, including what is wrong with the link and when the link is anticipated to come back.”]).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 13-19 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
U.S. Patent No. 6,424,966 B1 (Synchronization crawler for ensuring that in the event of a crash, only documents which have changed since initially being stored are re-retrieved).
U.S. Patent No. 8,201,247 B1 (Providing computer security for suspicious links via a chat interface).
U.S. Patent No. 10,812,436 B2 (Notifying users of changed files, links, or messages on second viewing).
U.S. Patent Application No. 2008/0133540 A1 (Analyzing web content for score determination).
U.S. Patent Application No. 2009/0006532 A1 (Phishing protection in instant messaging).
U.S. Patent Application No. 2011/0225142 A1 (We site analysis for determining integrity of linked content).
U.S. Patent Application No. 2014/0282816 A1 (Event notification of blocked, suspicious, or unknown content).
U.S. Patent Application No. 2016/0036842 A1 (Verifying URL content to prevent phishing or introduction of malware).
U.S. Patent Application No. 2016/0065600 A1 (Automatically detecting malicious URLs).
U.S. Patent Application No. 2016/0292207 A1 (Determination of, and mitigation of, outdated items within curated content).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571)270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173